Title: John Adams to Abigail Adams, 16 June 1778
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passi June 16. 1778

Since my last I have had the inexpressible Pleasure of yours of the 25 of March by the Way of Holland, which is the first and the last Letter as yet received from you.
This will be delivered you by a young Gentleman by the Name of Archer who is going to America, to serve in our Army as a Voluntier. He is a promising Youth, and will tell you all the News, both in England and France.—Germany seems at the Eve of War. The Emperor and King of Prussia are at the Head of Armies, and on Tiptoe to strike the Blow. England seems to be lost in a Stupor. Byrons Fleet is not yet sailed. D’Estaings passed the Straights of Gibraltar the 16 May.
We long to hear from America, the Ratification of the Treaty with France, the captivity of Gen. Clintons Army, and of Lord Howes Fleet.—John is very well, at School. Stevens is also well, and behaves well. My Love to all my little ones.
I want a few Pamphlets here—the Thoughts on Government, the New York Constitution, an Essay of a Constitution of Government for Pensilvania, said to have been written by Mr. Dickinson. Look them up, and send them.
I cannot learn, that any Reinforcement is to be sent to America, this Summer. They can spare none. They are in a Panic, from an Apprehension of an Invasion. Ireland is grown tumultuous, are concerting a Non Importation Agreement, and give Simptoms of an Insurrection.
